Citation Nr: 0203759	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  01-06 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Brecksville, 
Ohio


THE ISSUE

Entitlement to the payment or reimbursement by the Department 
of Veterans Affairs (VA) for the unauthorized medical 
expenses incurred by the veteran in conjunction with his 
treatment at the Meridia Hillcrest Hospital on January 15-18, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1964 to January 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 2000 determination by the Department 
of Veterans Affairs (VA) Medical Center (MC) to deny the 
payment of unauthorized medical expenses incurred by the 
veteran.  The veteran perfected an appeal of that decision.


FINDINGS OF FACT

1.  The VAMC notified the veteran of the evidence needed to 
substantiate his claim and obtained all relevant evidence in 
order to assist him in substantiating his claim for VA 
benefits.

2.  The veteran has been determined to be permanently and 
totally disabled by VA for a service-connected disability.

3.  On January 15-18, 1998, the veteran received emergency 
treatment from the Hillcrest Hospital for a myocardial 
infarction.

4.  On the dates on which treatment was provided by Hillcrest 
Hospital for the myocardial infarction, a VA medical facility 
was feasibly available.



CONCLUSION OF LAW

The criteria for the payment or reimbursement of the 
unauthorized medical expenses incurred in conjunction with 
the veteran's medical treatment at the Hillcrest Hospital on 
January 15-18, 1998, are not met.  38 U.S.C.A. §§ 1703, 1728, 
5107  (West 1991 & Supp. 2001); 38 C.F.R. §§ 17.52, 17.53, 
17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an April 1996 rating decision the VA Regional Office (RO) 
determined that the veteran was entitled to a 100 percent 
disability rating for post-traumatic stress disorder (PTSD).  
The RO also determined that the total rating was permanent in 
nature.  The permanent and total rating was in effect at the 
time the veteran was hospitalized in January 1998.

The evidence indicates that on January 15, 1998, the veteran 
was transported by ambulance to the Meridia Euclid Hospital, 
where it was determined that he was experiencing a myocardial 
infarction.  His physician determined that additional care 
was required that could not be performed at that medical 
facility, and after stabilizing his condition the veteran was 
transported by ambulance to the Meridia Hillcrest Hospital, 
where a cardiac catheterization and angioplasty were 
performed on the same day.  The veteran remained hospitalized 
at the Meridia Hillcrest Hospital until January 18, 1998, at 
which time he was discharged to home.

On January 15, 1998, the veteran's spouse contacted the VAMC 
regarding the veteran's hospitalization.  The report of that 
telephone contact by the fee-basis official at the VAMC shows 
that the VAMC was not contacted by the Euclid Hospital 
regarding transferring the veteran to the VA facility, rather 
than the Hillcrest Hospital.  The fee-basis official 
attempted to contact the Hillcrest Hospital, but her 
telephone calls were not returned.  She noted that on contact 
with the veteran's spouse, the spouse nor the veteran wanted 
him to be transferred to the VAMC.  Apparently on January 16, 
1998, the fee-basis official obtained approval from a VA 
physician to transfer the veteran to the VAMC, if the veteran 
was stable, and his transfer was accepted.  The veteran's 
treatment at the Hillcrest Hospital was not authorized by the 
VAMC.

Treatment records from the Hillcrest Hospital indicate that 
on January 16, 1998, the day following the cardiac 
catheterization, the veteran developed bleeding from the 
wound site.  At 12:00 on January 16 the veteran's physician 
approved his transfer to the VAMC, but at 2:00 on the same 
day he canceled the transfer after the bleeding occurred.

In an April 1998 statement an official from Hillcrest 
Hospital stated that the veteran could not be transported 
from the Euclid Hospital by Life Flight due to weather 
conditions.  The decision was then made to transport the 
veteran by ambulance to Hillcrest Hospital, because that 
facility was the closest facility at which the required 
procedure could be performed.  The VAMC contacted an official 
at the Life Flight agency, who checked the scheduling records 
and determined that the initial request for transport had 
been from the Euclid Hospital to the Hillcrest Hospital; the 
Euclid Hospital had not made any arrangements for 
transporting the veteran to the VAMC.  The treatment records 
from the Euclid Hospital indicate that the determination was 
made to transport the veteran to Hillcrest, without any 
contact with the VAMC.

The VAMC authorized the payment of the expenses that the 
veteran had incurred at Euclid Hospital in January 1998, but 
denied the expenses incurred at Hillcrest Hospital.  The 
basis for the denial was that although the veteran was 
permanently and totally disabled and emergency care was 
required, that care was feasibly available from the VAMC.  
The Clinical Director reviewed the evidence and determined 
that the Euclid Hospital could have transferred the veteran 
to the VAMC rather than the Hillcrest Hospital, in that the 
VAMC was closer.  The Clinical Director also noted that they 
had not been able to get cooperation from the doctors at 
Hillcrest Hospital regarding the status of the veteran's care 
after he was transferred to that facility.

The veteran and his spouse contend that he was treated at the 
Euclid Hospital on an emergency basis because the emergency 
medical team with the ambulance took him to Euclid because 
that facility was closest.  Because his care could not be 
provided at Euclid, the hospital sought a life-flight 
transfer to Hillcrest.  The helicopter could not fly due to 
weather conditions, and the veteran was transported to 
Hillcrest by ambulance.  On arrival at Hillcrest he was 
immediately taken into surgery, where the catheterization was 
performed.  The veteran's spouse contacted the VAMC following 
the procedure, and was told that he would be transferred to 
the VAMC.  Prior to the transfer being completed, however, 
his physician determined that he could not be transferred due 
to his condition.  They ask VA to pay the expenses from 
Hillcrest, because they were financially unable to do so.

During a May 2001 hearing at the VAMC, and a February 2002 
hearing before the undersigned, the veteran and his spouse 
testified that although the spouse contacted the VAMC on 
January 15 regarding the veteran's hospitalization, no 
determination was then made to transfer him to the VAMC.  She 
denied having told the fee-basis official that she and the 
veteran did not want him to be transferred to the VAMC, in 
that he had received all of his medical care from the VAMC 
and they preferred the VAMC to Hillcrest.  

She testified that she told the receptionist in the emergency 
room at the Euclid Hospital that the veteran was eligible for 
care from the VAMC, and that she did not know that Euclid had 
not contacted the VAMC.  She reported having contacted 
employees of other hospitals and had been told that it was 
common knowledge that the VAMC had to be contacted for 
authorization if a veteran was admitted to a private hospital 
for treatment.  She did know that the VAMC had to be notified 
within 72 hours of admission, which is why she called the 
VAMC on January 15.  She did not contact the VAMC when the 
veteran was still at Euclid because she was too distraught 
regarding his condition.  The physicians at Euclid made the 
arrangements for his transfer to Hillcrest, and she and the 
veteran were not consulted.  She stated that he was supposed 
to be transferred to the VAMC on January 16, which was a 
Friday, but he developed bleeding from the wound site and the 
transfer was canceled.  She also stated that the VAMC had 
told her that the veteran could not be transferred over the 
weekend.  He was discharged from the hospital on the first 
day he could have been transferred to the VAMC.  She denied 
that the VAMC was closer to Euclid than Hillcrest.

Duty to Assist

The regulation pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was revised 
following initiation of the veteran's claim.  Duty to Assist, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  The changes in the regulation are 
effective November 9, 2000, with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and apply to all claims filed 
on or after November 9, 2000, or filed previously but not yet 
final as of that date.  Holliday v. Principi, 14 Vet. App. 
282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, 15 
Vet. App. 21 (2001) (per curiam) (en banc); VAOPGCPREC 11-00.  
Because the veteran appealed the September 2000 decision it 
had not become final on November 9, 2000, and the provisions 
of the VCAA apply to the veteran's claim.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim.  Duty to Assist, 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  

The VAMC informed the veteran of the evidence needed to 
substantiate his claim in April 1998.  The VAMC provided the 
veteran a statement of the case in October 2000, in which the 
VAMC informed the veteran of the regulatory requirements for 
paying unauthorized medical expenses and provided him the 
rationale for not paying the expenses he incurred.  The 
veteran's representative has been provided the claims file 
for review, and did not indicate that the veteran had any 
additional evidence to submit.  The VAMC notified the veteran 
that his case was being sent to the Board, and informed him 
that any additional evidence that he had should be submitted 
to the Board.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

The VAMC has obtained the medical records pertaining to the 
treatment the veteran received from the Hillcrest Hospital in 
January 1998, and those records were reviewed by the Clinical 
Director in determining whether the VAMC was feasibly 
available to provide the treatment.  The veteran and his 
spouse presented testimony at the VAMC in May 2001, and 
before the undersigned in February 2002.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that no reasonable possibility exists 
that any further assistance would aid the veteran in 
substantiating the claim.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

Analysis

When VA facilities are not capable of furnishing economical 
hospital care or medical services because of geographical 
inaccessibility or are not capable of furnishing the care or 
services required, VA may contract with non-VA facilities in 
order to furnish hospital or medical services for any 
disability of a veteran who has a total and permanent 
disability rating from a service-connected disability.  VA 
may also contract to provide hospital care or medical 
services for the treatment of medical emergencies which pose 
a serious threat to the life or health of a veteran receiving 
medical services at a VA facility, until such time following 
the furnishing of care in the non-VA facility as the veteran 
can be safely transferred to a VA facility.  The admission of 
any veteran to a non-VA facility at VA expense will be 
authorized only if a VA facility is not feasibly available.  
The admission of a veteran to a non-VA facility at VA expense 
must be authorized in advance, or in the case of an 
emergency, within 72 hours of admission.  38 U.S.C.A. § 1703; 
38 C.F.R. §§ 17.52, 17.53.

VA may allow the payment or reimbursement of medical expenses 
not previously authorized for the treatment of a medical 
emergency of such a nature that delay would have been 
hazardous to the veteran's life or health.  Such expenses may 
be paid if the treatment was received for any disability if 
the veteran is permanently and totally disabled from a 
service-connected disability.  Payment or reimbursement will 
be allowed only if no VA facility was feasibly available to 
provide the treatment.  38 U.S.C.A. § 1728(a); 38 C.F.R. 
§ 17.120.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  

The evidence indicates that the Hillcrest Hospital did not 
seek authorization from the VAMC to provide the veteran's 
medical treatment.  Although the veteran's spouse contacted 
the VAMC regarding the hospitalization, the VAMC was unable 
to establish contact with the Hillcrest Hospital officials 
and authorization of his care was not given.  Payment of the 
expenses in accordance with the provisions of 38 U.S.C.A. 
§ 1703 is not, therefore, appropriate.

The veteran is permanently and totally disabled due to a 
service-connected disability and the medical evidence 
indicates that the treatment he received in January 1998 was 
for an emergency, in that he was experiencing a myocardial 
infarction.  The VAMC authorized the payment of the expenses 
at the Euclid Hospital, because such emergency care was 
appropriately provided by the nearest medical facility and 
delay may have been hazardous to the veteran's life or 
health.  Nevertheless, the Clinical Director of the VAMC 
determined that, following stabilization of the veteran's 
condition at the Euclid Hospital, the subsequent medical care 
provided by the Hillcrest Hospital was feasibly available 
from the VAMC.  The Clinical Director found that transferring 
the veteran to the VAMC was no more hazardous to his health 
than transferring him to the Hillcrest Hospital, in that the 
VAMC was closer to the Euclid Hospital than was the Hillcrest 
Hospital.  The Clinical Director also apparently found that 
the VAMC was equipped to provide the type of care he 
required.  There is no probative evidence to the contrary.  
The Board finds, therefore, that the medical care provided by 
the Meridia Hillcrest Hospital was feasibly available from 
the VAMC, and that the criteria for the payment of the 
unauthorized medical expenses incurred by the veteran at the 
Hillcrest Hospital in January 1998 are not met.


ORDER

The payment or reimbursement by VA for the unauthorized 
medical expenses incurred by the veteran in conjunction with 
his treatment at the Hillcrest Hospital on January 15-18, 
1998, is denied.




		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

